                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



KENT M. MAUPIN, et al.,
        Plaintiffs
        v.                                                 Civil Action No. 17-1213 (CKK)
SYRIAN ARAB REPUBLIC, et al.,
        Defendants.


                          ORDER AND ADMINISTRATIVE PLAN
                                    (May 7, 2019)

       It is, this 7th day of May, 2019, hereby



       ORDERED that Mr. Alan L. Balarn be appointed as special master to administer the

damages proceedings in this case. Pursuant to its authority to appoint special masters “to hear

damage claims brought under” 28 U.S.C. § 1605A and similar authority provided by Federal

Rule of Civil Procedure 53, and upon consideration of his curriculum vitae and his declaration

stating that he does not have a relationship to the parties, attorneys, action, or court that would

require disqualification under 28 U.S.C. § 455, the Court appoints Mr. Balaran as a special

master to administer damages proceedings in this case. Mr. Balaran must proceed with all

reasonable diligence. Mr. Balaran’s duties include hearing damages evidence and making

recommended findings of fact and conclusions of law as to each Plaintiff’s entitlement to

damages, including the availability of causes of action for each Plaintiff. He shall have and

exercise all of the powers set forth in Federal Rule of Civil Procedure 53(c).



       Mr. Balaran is to be guided as to admissibility of evidence by the Federal Rules of

Evidence. Authentication as required by Federal Rule of Evidence 901 may be made by any
                                                  1
counsel’s representation as an officer of the Court that a proffered document is genuine and is

an accurate copy of what that counsel proffers it to be.



       Mr. Balaran may communicate ex parte with the Court, or with any party with respect

to non-substantive matters, to the extent necessary for the efficient administration and

management of the damages proceedings.



       At the close of the damages proceedings, Mr. Balaran shall file a damages report for

each Plaintiff on the electronic docket which shall include a record of his activities. Any party

may file an objection to Mr. Balaran’s report or recommendation within 21 days of the date it is

filed on the electronic docket. Failure to meet this deadline will result in permanent waiver of

any objection to the Special Master’s findings, report or recommendations. Absent timely

objection, the Special Master’s findings, reports and recommendations shall be deemed

approved, accepted and ordered by the Court, unless the Court provides otherwise. The Court

will review objections to the Special Master’s findings of fact and conclusions of law de novo.

The Court will only set aside Mr. Balaran’s rulings on procedural matters for abuse of

discretion.



       Payment shall be made pursuant to 28 U.S.C. § 1605A(e)(2). For each day Mr. Balaran

has worked for an amount of time greater than zero but less than or equal to four hours, Mr.

Balaran shall be paid $600.00. For each day Mr. Balaran has worked for an amount of time

greater than four hours, Mr. Balaran shall be paid $1,200.00. The Special Master shall also be

paid for reasonable business expenses, excluding transportation expenses. Payment for such


                                                 2
business expenses shall be limited to $50.00 per day such expenses are incurred. In addition,

the Special Master shall be paid for reasonable transportation expenses, if any, incurred. Should

any question as to expenses arise, the regulations promulgated by the Internal Revenue Service

regarding business expenses shall govern and, subject to the above limitation, all expenses

qualifying as business related shall be paid. SO ORDERED.

                                                       /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge




                                                3
